Carley, Judge.
The Probate Court of Gwinnett County, having granted appellee’s motion to compel appellant to respond to discovery, also made an award of attorney’s fees in favor of appellee and against appellant. The probate court certified its order for immediate review and appellant’s motion for an interlocutory appeal to this court was granted.
“Appeals may be taken to . . . the Court of Appeals from the . . . judgments and rulings of the superior courts, the constitutional city courts, and such other courts or tribunals from which appeals are authorized by the Constitution and laws of this State. ...” OCGA § 5-6-34 (a). In granting appellant’s application for an interlocutory appeal, we assumed the underlying applicability of OCGA § 15-9-120 et seq. to this case and concluded that appellant was authorized to invoke the appellate jurisdiction of this court to review an order of the Probate Court of Gwinnett County. However, subsequent to our grant of appellant’s application for an interlocutory appeal, the Supreme Court has held that OCGA § 15-9-120 et seq. is not applicable to this case. “This case raises an interesting jurisdictional question arising from the passage of OCGA § 15-9-120 et seq., effective to all cases filed after July 1, 1986. . . . Notwithstanding some claims [in this case] were filed after the effective date, we view the matter as one case which predates the effective date of the new act. . . . Thus, we hold that jurisdiction of the appeal in this case lies in the Superior Court of Gwinnett County. . . .” (Emphasis in original.) Porter v. Frazier, 257 Ga. 614 (361 SE2d 825) (1987). Since OCGA § 15-9-120 et seq. is not applicable and no other statute confers jurisdiction upon this court to entertain an appeal from an order of the Probate Court of Gwinnett County, it follows that this appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Banke, P. J., and Benham, J., concur.